             Case 1:16-cv-01115-DJS Document 107 Filed 04/03/19 Page 1 of 1


HKP|                HARFENIST KRAUT & PERLSTEIN LLP

                                                                                          NEIL TORCZYNER
                                                                                              Attorney at Law
                                                                                          DIRECT TEL.: 516.355.9612
                                                                                          DIRECT FAX: 516.355.9613
                                                                                      NTORCZYNER@HKPLAW.COM

                                                                                           April 3, 2019
U.S. Magistrate Judge Daniel J. Stewart
James T. Foley U.S. Courthouse
445 Broadway - 4th Floor
Albany, New York 12207

By: ECF and Overnight Courier

       Re: Cinthia Thevenin, et al. v. The City of Troy, et al.
       Docket No: 16-CV-01115(DJS)

Dear Judge Stewart:

       The undersigned represents Plaintiff in this matter. Defendants are represented by
John Aspland of Fitzgerald Morris Baker. A copy of this letter will be transmitted to counsel
for Defendants by electronic mail.

        As the Court is aware, by Text Order dated March 11, 2019, the Court entered an
amended briefing schedule which required Plaintiff to file opposition to Defendants’ Rule 56
Motion by April 2, 2019. Pursuant to the Court’s March 11th Order, Plaintiff filed her
opposition yesterday (Docket Entries #104-106) and additionally encloses courtesy copies
of the following materials with the hard copy of this letter:

   •   Declaration of Steven J. Harfenist in Opposition;
   •   Plaintiff’s Supplemental Record in Opposition;
   •   Plaintiff’s Counterstatement of Material Facts under Local Rule 7.1(a)(3);
   •   Plaintiff’s Memorandum of Law in Opposition.

       Thank you for your time and attention to this matter.

                                 Respectfully Submitted
                                 HARFENIST KRAUT & PERLSTEIN, LLP
                                 Attorneys for Plaintiff

                                 By:       Neil Torczyner
                                          Neil Torczyner
Encl.
CC: John Aspland (by electronic mail only)




                 3000 Marcus Avenue, Suite 2E1               2975 Westchester Avenue, Suite 415,
                    Lake Success, NY 11042                          Purchase, NY 10577
             T – 516.355.9600 F – 516.355.9601              T – 914.701.0800 F – 914-708-0808.
